Johnson, J.
The United States Court of Appeals for the First Circuit (Campbell, C.J.) has certified to us the following questions of law arising out of a multistate libel action:
*8“1. Does New Hampshire follow an interstate single publication rule in libel cases?
2. If so, does New Hampshire permit a plaintiff to recover for distribution of a libel in jurisdictions whose own statutes of limitations would bar recovery, where neither party is a New Hampshire resident, where the only factual connection with New Hampshire is the distribution there of one percent or less of the total circulation of the material, and where the relevant statute of limitations has expired in every jurisdiction but New Hampshire?”
For the reasons stated below, we answer that New Hampshire follows the single publication rule as formulated by the Restatement (Second) of Torts and that, in the circumstances described, we would apply our own statute of limitations to the plaintiff’s entire libel action under that rule.
The facts of the underlying case, as represented by the parties, are briefly these. In October 1980, the plaintiff, Kathy Keeton, brought an action for libel against the defendants, Hustler Magazine, Inc., and its publisher Larry C. Flynt, in the United States District Court for the District of New Hampshire. The action was based on allegedly libelous material appearing in five issues of Hustler Magazine published between September 1975 and July 1976. Keeton had originally brought actions in Ohio in April 1977 for libel and invasion of privacy based on the May 1976 publication. However, the Ohio trial court dismissed the libel action in May 1978 finding that it was barred by Ohio’s one-year statute of limitations. In September 1980, the Franklin County, Ohio, Court of Appeals affirmed the trial court’s decision to dismiss Keeton’s invasion of privacy claim on limitations grounds as well. By this date, the statute of limitations in every jurisdiction except New Hampshire (where the limitations period was then six years) barred Keeton’s libel action. She instituted her New Hampshire suit within the month.
In response, Hustler and Flynt filed pre-trial motions to dismiss * the New Hampshire action on grounds that included lack of personal jurisdiction, improper venue, and the statute of limitations. These motions resulted in a dismissal on personal jurisdiction grounds, which the United States Supreme Court eventually reversed. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984). On remand, the district court denied the defendants’ renewed motions to dismiss on venue and limitations grounds, and the First Circuit refused to grant a writ of mandamus on- these issues. Following a 1986 trial, in which the jury awarded Keeton two million dollars, *9the defendants again appealed on venue and limitations grounds to the First Circuit, which then agreed to consider the claims.
Keeton, the former associate publisher of Penthouse Magazine, is, and was at all times relevant to this action, a New York resident. Flynt and Hustler were Ohio residents at the time of the publications, but have been California residents since mid-1978. From the time of the libels through the present, Hustler has done business in New Hampshire, distributing between 10,000 and 15,000 copies of its magazine (or about one percent of its total circulation) throughout the State each month. The First Circuit determined that, in the context of a multi-state libel action under the single publication rule that would be barred in every State but New Hampshire, these circumstances presented complex legal questions with potential constitutional implications. Because that Court found that New Hampshire had not yet addressed certain questions of State law relevant to this difficult and novel suit, this certification followed.
I. Single publication rule
We first consider whether New Hampshire should follow the single publication rule in libel cases. Keeton urges us to adopt the rule, citing the benefits it affords plaintiffs, defendants, and the judicial system alike. The defendants do not argue to the contrary, but rather contend, for reasons addressed in part II, that we should not apply the New Hampshire statute of limitations to Keeton’s suit for nationwide damages under the rule.
At common law, the multiple publication rule accorded the plaintiff a separate cause of action for each sale or delivery of a copy of the offending publication. See, e.g., Applewhite v. Memphis State University, 495 S.W.2d 190, 193 (Tenn. 1973); Gregoire v. G. P. Putnam’s Sons, 298 N.Y. 119, 122-23, 81 N.E.2d 45, 47 (1948); W. Keeton, Prosser and Keeton on Torts § 113, at 800 (5th ed. 1984). Under this rule, a defendant was potentially subject to many suits based on distribution of a single edition of a book or magazine; the rule likewise required the plaintiff to bring many suits in order to recover damages in full. See Restatement (Second) of Torts § 577A comments c and d, at 209-10 (1977). With the advent of modern-day mass publication, this rule became increasingly burdensome both to the parties and to the judicial system itself. See Church, Etc. v. Minnesota State Med. Ass’n, 264 N.W.2d 152, 155 (Minn. 1978); Applewhite, supra at 194. The potential number and geographic dispersion of libel suits, coupled with the possibility that they might be based upon distribution over a long period of time, *10was particularly burdensome for defendants. See Restatement (Second) of Torts § 577A comment b, at 209. In response, the majority of courts have adopted the so-called single publication rule. W. Keeton supra.
The Restatement (Second) of Torts states the single publication rule as follows:
“(3) Any one edition of a book or newspaper ... or similar aggregate communication is a single publication.
(4) As to any single publication,
(a) only one action for damages can be maintained; ■
(b) all damages suffered in all jurisdictions can be recovered in the one action; and
(c) a judgment for or against the plaintiff upon the merits of any action for damages bars any action for damages between the same parties in all jurisdictions.”
Restatement (Second) of Torts § 577A. The Uniform Single Publication Act of 1952, 14 U.L.A. 353 (1980), also embodies this rule, and has been adopted by seven States. Ariz. Rev. Stat. Ann. § 12-651 (1982); Cal. Civ. Code §§ 3425.1 to 3425.5 (Deering 1984); .Idaho Code §§ 6-702 to 6-705 (1979); III. Ann. Stat. ch. 126, paras. 11 to 15 (Smith-Hurd 1987); N.M. Stat. Ann. §§ 41-7-1 to 41-7-5 (1986); N.D. Cent. Code § 14-02-10 (Supp. 1987); 42 Pa. Cons. Stat. Ann. § 8341 (Purdon 1982). A number of other States have adopted the rule by enacting their own statutes or through judicial decision. See, e.g., Fla. Stat. § 770.06 (1987); Neb. Rev. Stat. § 20-209 (1983); Church, Etc., supra; Applewhite supra; Gregoire supra.
Operation of the single publication rule is perhaps best explained in comment e to § 577A of the Restatement:
“[T]he plaintiff has only one cause of action for the publication. In his single action he may recover damages for the publication to all persons whom the communication has reached or may be expected to reach, whether before or after trial, until its circulation has terminated or the statute of limitations has run against the cause of action. This is true even though the publication has crossed state lines and has been read, heard or seen in every state and in foreign countries; and all damages sustained in all jurisdictions may be recovered in the one action. The purpose of the rule is to include in the single suit all *11damages resulting anywhere from the single aggregate publication.”
Restatement (Second) of Torts § 577A comment e, at 210-11. States adopting the rule generally hold, in addition, that the plaintiff’s cause of action accrues for limitations purposes on the first date that the publisher releases the finished product for sale. W. Keeton § 113, at 800 and n.34.
We recognize the wisdom, in light of modern publishing practices, of adopting the single publication rule as described above. Without the rule, the burden that libel suits would place on parties and the courts might well be intolerable. We therefore join “[t]he great majority of States [that] now follow [the] rule” in libel actions. Keeton v. Hustler Magazine, Inc., 465 U.S. at 777 n.8.
II. Statute of limitations
Because the statute of limitations has run on Keeton’s libel claim in every State but New Hampshire, the second certified question essentially asks whether we would preserve that claim by applying our own statute to her entire action. We must therefore determine whether, consistent with New Hampshire choice of law rules and the United States Constitution, we may apply the New Hampshire statute of limitations to Keeton’s suit for nationwide recovery under the single publication rule, where neither party is a New Hampshire resident and the defendants distributed approximately one percent of the libel in New Hampshire. We note, at the outset, that we have not been asked whether New Hampshire would apply its own substantive libel law to Keeton’s claim, and that we therefore do not address this issue. We add that we cannot now conceive of a case to which we would apply our own substantive law, but a foreign statute of limitations.
Flynt and Hustler argue that we should bar Keeton’s claim entirely by refusing to apply our own statute of limitations to any part of her suit. To apply the New Hampshire statute, they say, would ill serve our interests in dismissing stale claims and discouraging forum shopping and would violate the full faith and credit and due process requirements of the United States Constitution. They urge us to apply instead the statute of limitations either of New York (the plaintiff’s domicile) or of Ohio or California (the defendants’ previous and present domiciles), because each of these States has greater contacts with the claim as a whole than does New Hampshire. In the alternative, they argue that we should, and may, apply our own statute only to that portion of Keeton’s *12damages attributable to distribution of the libel in New Hampshire. The defendants also argue that Ohio’s earlier dismissal of Keeton’s suit was a decision on the merits, which bars her further action in another court. We note, however, that we take this argument to present a res judicata question for the federal court.
Keeton argues that there is no constitutional barrier to application of our statute to her entire suit and that this result is consistent with New Hampshire choice of law rules and the interests they are meant to serve. Moreover, she contends, the application of New Hampshire’s statute is essential if the single publication rule is effectively to free courts, defendants, and plaintiffs from unnecessarily lengthy and complex litigation.
Neither our own choice of law rules nor the full faith and credit and due process requirements that the United States Supreme Court has enunciated typically require us to apply a statute of limitations other than our own. Both State and federal choice of law requirements traditionally apply only to the forum’s choice among substantive rules. See Allstate Ins. Co. v. Hague, 449 U.S. 302, 312-13 (1981); Gordon v. Gordon, 118 N.H. 356, 387 A.2d 339 (1978). Like a number of other States, New Hampshire treats statutes of limitations as procedural. Id. at 360, 387 A.2d at 342.
Although these statutes are traditionally considered procedural, however, a number of courts now apply substantive choice of law principles where forum and foreign limitations periods conflict and foreign substantive law would apply. These courts and some legal commentators argue that the usual justification for applying forum procedures is inapplicable to such statutes. Unlike most procedural rules, they point out, foreign statutes of limitations are relatively easy for courts both to discover and to apply. See, e.g., Heavner v. Uniroyal, Inc., 63 N.J. 130, 136, 305 A.2d 412, 415 (1973); R. Weintraub, Commentary on the Conflict of Laws 50 (1971). As a further reason to abandon automatic application of forum law, commentators note the questionable rationality of applying both the forum’s longer statute of limitations and the substantive law of a foreign State that would itself bar the action. See, e.g., Heavner, supra at 136-38, 305 A.2d at 415-17; R. Leflar, American Conflicts Law § 127, at 252-56 (3d ed. 1977); Martin, Constitutional Limitations on Choice of Law, 61 Cornell L. Rev. 185, 221 (1976); Comment, The Statute of Limitations and the Conflict of Laws, 28 Yale L. J. 492, 496-97 (1919). Thus, it is sometimes suggested that the statute of limitations should be treated as a substantive rule because it is dispositive of the action.
*13This court has not previously considered whether our traditional approach, which we deem just and desirable in other contexts, would be equally so in the context of a multi-state libel suit governed by the single publication rule. Both the circuit court’s certification and the United States Supreme Court’s earlier personal jurisdiction decision in this case further suggest that the nature of the single publication rule, coupled with the ongoing debate among courts and legal scholars as to whether statutes of limitations are properly characterized as procedural, raises potential constitutional concerns given the far-reaching effects of applying our statute to Keeton’s claim.
Although constitutionality remained an open question at the time this case was argued, the United States Supreme Court’s recent decision in Sun Oil Co. v. Wortman, 108 S. Ct. 2117 (1988), appears to have disposed of this issue. The Wortman Court considered the constitutionality of the Kansas Supreme Court’s determination that the Kansas statute of limitations was procedural and the State court’s consequent application of that statute to claims that were tried in Kansas as part of a class action, but that arose in foreign States, involved foreign parties, and were deemed to be governed by foreign substantive law to which the enacting State would have applied a shorter limitations period. Although the United States Supreme Court specifically refused to express an opinion as to the wisdom of the Kansas court’s action, it determined that the decision to treat statutes of limitations as procedural, and therefore to apply the Kansas statute, did not violate the full faith and credit or due process requirements of the United States Constitution. Because Wortman thus appears to hold that we may constitutionally treat the statute of limitations as a procedural rule for choice of law purposes, we consider below only whether it is prudent to treat our statute of limitations as procedural, given the peculiarities of Keeton’s suit.
A. New Hampshire Choice of Law Rules
When New Hampshire is the forum for a suit in which one or more other States also have an interest, we treat potential conflicts of law as follows: we first decide whether a relevant law is substantive or procedural; if it is substantive, we determine whether it actually conflicts with the laws of another interested State; if it is procedural, we generally apply our own law. Gordon, 118 N.H. at 360, 387 A.2d at 342. With two exceptions, our courts therefore apply New Hampshire statutes of limitations even when our statutory period differs from that of another interested State *14whose substantive law we have chosen to apply. We traditionally apply foreign statutes of limitations in such cases only when such statutes either “extinguish a right, or . . . are an inherent part of a statutory scheme creating a right. . . .” Gordon supra (citations omitted).
We choose among substantive laws by applying a balancing test composed of five choice-influencing considerations: “(1) the predictability of results; (2) the maintenance of reasonable orderliness and good relationships among the States in the federal system; (3) simplification of the judicial task; (4) advancement of the governmental interest of the forum; and (5) the court’s preference for what it regards as the sounder rule of law.” LaBounty v. American Insurance Co., 122 N.H. 738, 741, 451 A.2d 161, 163 (1982); see Clark v. Clark, 107 N.H. 351, 353-55, 222 A.2d 205, 208-09 (1966).
Like most States, New Hampshire recognizes the elimination of stale or fraudulent claims as the principal purpose of statutes of limitations. Lakeman v. LaFrance, 102 N.H. 300, 303, 156 A.2d 123, 126 (1959). Absent such statutes, a dilatory plaintiff might burden a defendant with suits of which he was not timely informed, Dupuis v. Smith Properties, Inc., 114 N.H. 625, 629, 325 A.2d 781, 783 (1974), and clog court dockets, interfering with the “orderly administration of justice,” Wolf Investments, Inc. v. Town of Brookfield, 129 N.H. 303, 305, 529 A.2d 861, 862 (1987) (quoting Torr v. Dover, 107 N.H. 501, 503, 226 A.2d 96, 98 (1967)). Statutes of limitations reflect the fact that it becomes more difficult and time-consuming both to defend against and to try claims as evidence disappears and memories fade with the passage of time. Such statutes thus represent the legislature’s attempt to achieve a balance among State interests in protecting both forum courts and defendants generally against stale claims and in insuring a reasonable period during which plaintiffs may seek recovery on otherwise sound causes of action.
We agree that, given these purposes, statutes of limitations do differ from other procedural rules. We further believe, however, that the varied purposes that statutes of limitations are meant to serve justify the application of forum law, and thus the essential treatment of such statutes as procedural rules, in most instances, whether or not our choice of law principles advise application of New Hampshire substantive law.
*15It is, of course, the forum that is best able to decide when claims are so stale that they will burden its dockets, and only the forum has a significant interest in insuring that its dockets are not burdened by such claims. In addition, the forum has an interest in the defendant’s protection from stale claims and the plaintiff’s pursuit of recovery. We believe that, in any case in which either party is a New Hampshire resident or the cause of action arose in this State, the sum of our above forum interests in applying our own statute, in combination with the benefit of simplification afforded by regular application of our own rule, will tip the choice of law balance in favor of the application of our own limitations period to cases tried here. Thus, in such cases, our courts may typically apply the relevant New Hampshire statute without appeal to our choice-influencing considerations.
Keeton brought suit in New Hampshire to recover for injuries resulting from the defendants’ distribution of libelous publications in New Hampshire as well as elsewhere. At the time of her suit, the New Hampshire legislature had determined that the proper balance among relevant interests of the forum, defendants, and plaintiffs supported a six-year statute of limitations for libel, and Keeton properly brought suit for libel within the appointed period. The legislature had not at the time of Keeton’s suit (nor has it since) enacted a borrowing statute requiring the application of foreign statutes of limitations under any circumstances. Thus, unlike legislatures in many other States, it had taken no action indicating an absence of any interest on the part of New Hampshire in seeing its own statute of limitations applied to certain categories of suit. Furthermore, relevant foreign statutes do not express the kind of strong local policy concerns that we have traditionally recognized as warranting an exception to the rule that we will apply our own statute. The statutes of limitations in Ohio and California (the two States that might wish to protect domiciliaries) do not extinguish the right to sue for libel and are not “an inherent part of [some] statutory scheme creating [that] right.” Gordon, 118 N.H. at 360, 387 A.2d at 342; see Cal. Civ. Prog. Code § 340 (Deering Supp. 1988); Ohio Rev. Code Ann. § 2305.11 (Anderson Supp. 1987). The same is true of New York, the plaintiff’s domicile. N.Y. Civ. Prac. L. & R. § 215 (Consol. 1972).
Moreover, there is no indication, based on the peculiar facts of this case, that foreign interests in barring Keeton’s claim outweigh forum interests in allowing it. In this regard we first note that foreign States have no reason to fear that application of our longer statute will, in fact, disadvantage the defendants. Because Flynt *16and Hustler distributed, in New Hampshire, significant numbers of the libelous publications that gave rise to the injuries for which Keeton sues, they had ample reason to anticipate that Keeton might bring suit against them here to which we would apply our own law. Moreover, Flynt and Hustler do not even allege loss of evidence or other disadvantage resulting from the timing of Keeton’s suit.
In comparing our own interest in entertaining Keeton’s claims to foreign interests in barring those claims, we first note that where, as here, the forum’s limitations period is longer than that of any State whose law is being considered, the forum’s interest in protecting its dockets is not so strong as might otherwise be the case. This is because an application of foreign law would not burden forum dockets. However, similar preferences expressed in foreign statutes are entirely irrelevant to the consideration of competing interests since the State expressing those preferences is not the forum.
Although our own interest in striking an appropriate balance between promoting protection for defendants and legitimate recovery for plaintiffs is less great than it would be if defendants or plaintiff were New Hampshire residents, it is nonetheless substantial. As noted above, this is because the defendants distributed, in this State, a significant number of libelous publications giving rise to the injuries for which Keeton sues. The interest that we invariably have in fair treatment of those who are defendants in cases tried here is only increased when the issues to be litigated involve activities those defendants pursued here. Similarly, our general interest in providing plaintiffs sufficient time to bring suit is enhanced when the injuries for which suit is brought were incurred in this State.
Like our own statute of limitations, relevant foreign statutes obviously express what foreign States take to be an appropriate balance among their interests regarding courts, defendants, and plaintiffs. However, it would be nearly impossible for us to discern the weight such States intend to accord these varied interests. We cannot be certain, for example, whether a States’ shorter statute of limitations for libel expresses a great concern to protect dockets (which is irrelevant where the State is not the forum) or an enhanced concern to protect defendants from stale claims. So long as our own interests relevant to the choice among statutes of limitations are significant, our additional interest in simplifying the judicial function counsels that we apply our own statute of limitations rather than embark on the highly uncertain task of *17discerning precisely what weight a foreign legislature intended to accord the varied interests that statutes of limitations address.
We agree that the single publication rule complicates the analysis here by allowing the plaintiff to recover in any State where she was injured for injuries sustained nationwide. However, we must not allow this peculiarity to blind us to the fact that Keeton was injured in New Hampshire by the distribution of 10,000 to 15,000 copies of a libelous publication. The fact that she had never been in New Hampshire prior to trial does not mean that she suffered no injury here. Indeed, the trial court found her to be sufficiently well known to be considered a “public figure” for purposes of her libel suit. Given both these facts and the ambiguity of the inquiry necessary to determine to what degree a State statute of limitations implicates each of the interests it addresses, it is not apparent to us why Keeton should be prevented from recovery anywhere because three States in which she arguably received greater injury, or which have some additional connection with the parties, have chosen to adopt shorter limitations periods.
In light of the above discussion, we believe that here, as in most cases, all relevant interests are best served by treating our statute of limitations as an essentially procedural rule and applying it to Keeton’s action without further discussion. However, even if we were to treat the statute of limitations as a substantive rule, in light of the far reaching consequences of applying our own statute to Keeton’s entire claim, our choice-influencing considerations would only provide additional support for the choice of New Hampshire law. There is clearly a conflict among the laws of interested States. At the time of publication, the New Hampshire statute of limitations for libel was six years, while the statutory periods in New York, Ohio, and California (the foreign States most interested in this litigation) were one year. We therefore proceed to analyze the statute in light of our five choice-influencing considerations.
1. Predictability of results
Predictability of results, the first of our choice-influencing criteria, is usually implicated only in suits involving contractual or similar consensual transactions. Clark, 107 N.H. at 354, 222 A.2d at 208. It emphasizes the importance of applying to the parties’ bargain or other dealings the law on which they agreed to rely at the outset. There was, of course, no such agreement here. Furthermore, while it is true that a libel defendant can consider the law applicable to potential suits before making the decision to publish, he cannot, in making this decision, legitimately rely on the *18potential plaintiff’s failure to bring timely suit. That action is entirely in the plaintiff’s hands and beyond the defendant’s control.
The predictability that results when courts apply the same law wherever suit is brought can also discourage forum shopping among plaintiffs. However, we do not believe that our decision to apply the New Hampshire statute of limitations in this case will significantly encourage unwanted forum shopping in later cases. First, we disagree with the Restatement authors that application of the New Hampshire statute in any way encourages what is typically understood as forum shopping. See Restatement (Second) op Conflict op Laws § 142 (1986 Revisions, Supplement; April 12, 1988, at 8). Forum shopping in the classic sense refers to a plaintiff’s attempt to have a court apply the law that will win her the most favorable verdict, not to her attempt to find a forum whose statute of limitations will allow it to entertain her otherwise legitimate suit. See Black’s Law Dictionary 590 (5th ed. 1979). In addition, our decision to apply our own statute of limitations does not determine what substantive law we would apply. Even the possibility that New Hampshire might apply its own libel law, which is comparatively unfavorable to plaintiffs, would discourage many multi-state libel plaintiffs from instituting suit here. Our first consideration thus provides no strong reason to prefer another statute of limitations to our own.
2. Relationships among the States
The second consideration, which counsels maintenance of reasonable orderliness among the States, requires only that “a court not apply the law of a State which does not have a substantial connection with the total facts and the particular issue being litigated.” LaBounty, 122 N.H. at 742-43, 451 A.2d at 164. Unlike cases in which the defendants merely did business in the forum, the injury for which Keeton sues occurred, at least in part, in this State. Moreover, distribution in New Hampshire was far from insubstantial. At the time of the libel, the defendants sold between 10,000 and 15,000 copies of Hustler Magazine in New Hampshire each month.
New Hampshire, of course, was not the sole place of the injury for which Keeton seeks recovery. However, it is implicit in the reasoning underlying the single publication rule that no one State is the sole place of injury in a multi-state libel action. It is the continuity of facts surrounding the production and distribution of many copies of a single publication that justifies courts in treating many separate actions for nationwide injuries as one. While New Hampshire was not the State of greatest distribution, it was *19connected with the basic facts necessary to prove the libel through distribution of a significant number of copies. In keeping with the assumptions underlying the single publication rule, New Hampshire’s connection with the facts and issues to be litigated was substantial.
3. Simplification
We have already discussed the fact that simplification counsels us to avoid undertaking the difficult or impossible task of discerning the weights that foreign legislatures have attributed to the interests underlying particular statutes of limitations. We similarly determine that while it might appear to simplify the judicial process to hold that we will regularly apply the statute of limitations of, for example, the plaintiff’s domicile to multi-state libel actions, the result in fact would be just the opposite. To depart from our traditional rule by applying a foreign statute of limitations, when concerns other than simplification did not so dictate, would only complicate and confuse New Hampshire conflicts law for the future. We will not adhere blindly to a traditional rule whose application would be unwise or unfair in a particular case, but neither will we depart from a familiar and well-founded rule, absent good reason to do so.
4. Forum interests
As noted in our discussion of the purposes underlying statutes of limitations and New Hampshire’s substantial connection with the facts and issue to be litigated, our interest in applying our own statute to cases generally stems from our concern to insure the orderly administration of our courts and to protect the respective interests of defendants and plaintiffs. Given our inability reliably to discern the weights that other States accord their own interests relevant to the choice among statutes of limitations, we may conclude that there is, in essence, no conflicting foreign interest that outweighs this substantial forum interest.
5. The sounder rule approach
In addition to forum interests, our decision to apply the New Hampshire statute to Keeton’s entire claim is based primarily on our view that this statute reflects the better rule of law.
Particularly in light of State and federal constitutional interests in free speech, our concern is to protect libel defendants by adopting the single publication rule. Nevertheless, we cannot ignore that false statements of fact not only lack constitutional value, Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974), but are capable of inflicting substantial injuries, which warrant redress. The single *20publication rule does provide plaintiffs with a modicum of protection. It eliminates the necessity of many suits to recover total damages. However, it also significantly limits recovery by requiring that plaintiffs sue not only for past, but also for future damages. This may remove the possibility of later suit against the defendant for republication. See Restatement (Second) of Torts § 577A comment d, illustration 5, at 210.
Because the plaintiff’s entire action accrues on the first date of publication, the rule also increases the likelihood that the statute of limitations will run on the plaintiff’s claim. As the Court of Appeals for the Second Circuit has recognized, a short statute of limitations may unduly prejudice plaintiffs:
“In New York, as in most other jurisdictions, the statute of limitations for libel actions is unusually short. To fix as the date of legal publication even the time that the offending matter is placed on sale to the public may create a trap for unwary plaintiffs; magazines are often postdated several weeks or months after the actual date they are placed on sale to the public .... Moreover, under the single publication rule, victims of mass publication libel are given but one action in which to recover for all harm produced by a single edition of a newspaper, magazine, or book. The earlier that sole cause of action must be commenced, the greater the likelihood of post-judgment distributions of the offending material for which the victim is denied any relief whatever.”
Zuck v. Interstate Publishing Corp., 317 F.2d 727, 731 (2d Cir. 1963) (footnotes omitted). But see Novel v. Garrison, 294 F. Supp. 825-33 (N.D. Ill. 1969) (questioning Zuck).
Given the potential prejudice that may result to plaintiffs, we consider that an unusually short statute of limitations for libel is undesirable where a State applies the single publication rule. The better rule, in our view, is a longer statute. This view is consistent with New Hampshire’s general preference for decisions on the merits, demonstrated by our comparatively long statutes of limitations for many causes of action, see, e.g., RSA 508:4 (Supp. 1987), and our liberal discovery rule for actions in tort, see Kirk v. United States, 604 F. Supp. 1474, 1478-79 (D.N.H. 1985); Brown v. Mary Hitchcock Memorial Hosp., 117 N.H. 739, 743, 378 A.2d 1138, 1140-41 (1977); Raymond v. Eli Lilly & Co., 117 N.H. 164, 170-71, 371 A.2d 170, 173-74 (1977).
*21We recognize that the legislature’s recent enactment of a three-year statute of limitations for libel actions might appear to suggest that the six-year statute was outmoded and should not apply to this case. See, e.g., Clark, 107 N.H. at 355, 222 A.2d at 209. However, we do not believe that the change warrants application of a foreign statute. Although the legislature has changed the limitations period, the change places New Hampshire in conformity with States having the longest statutes of limitations for libel. While the six-year statute was unusually long, the legislature’s decision does not suggest that we should prefer to it a foreign limitations period so short that it may unduly burden plaintiffs.
We also note at this juncture that, contrary to the defendants’ suggestion, it would be inconsistent with the goals of the single publication rule to apply our own statute to Keeton’s New Hampshire injury alone. If recovery for damages sustained in each State depends, under the single publication rule, on whether or not its statute of limitations would bar the action, there appears to be no reason why each State’s substantive libel law should not also apply to injuries occurring in that State. However, this would present courts and juries with the formidable, if not impossible, task of applying the law of each State to the injury there sustained. Such a result would significantly burden courts, plaintiffs, and defendants. The single publication rule treats what were formerly many actions and injuries as one in order to simplify suits and protect parties. In adopting and applying the rule, we will act consistently with these purposes by choosing a single statute of limitations applicable to a single cause of action. We take this to be the better approach to resolving conflicts of law in suits under the rule.
We therefore conclude not only that the combination of our forum interests and our interest in simplification counsel application of our statute in this as in most cases, but that a full-blown analysis based on our five choice-influencing considerations would provide ample further support for this conclusion. We emphasize that we would not anticipate requiring a choice-influencing analysis in any case in which this State was either the domicile of one of the parties or the place where the cause of action arose. Moreover, we make no decision regarding cases with which our connection is less substantial. Such cases must await our opportunity to consider the relevant issues based on a particular set of facts.
*22In reaching our decision, we do not, of course, determine that other States are not substantially interested in this litigation. Certainly they are, and for just the reasons that the dissent cites. However, the absence of clear reason to believe that a relevant foreign statute of limitations expresses foreign interests in barring the action that outweigh our own interests in entertaining it counsels application of our own law, particularly in light of the simplification that this outcome affords. When viewed in combination with our understanding of the better rule of law, our reasons for applying our own statute in this complex case are only strengthened.

Remanded.

Souter, J., with whom Thayer, J., joined, dissented; the others concurred.